REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/11/2022 has been entered.  Claims 7, 21 have been cancelled.  Claims 1-7, 8-20, and 22-31 are pending in this Office action.
Allowable Subject Matter
Claims 1-7, 8-20, and 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for wireless communications by a base station (BS), comprising: adaptively selecting a modulo base, from a set of candidate modulo bases, for a data stream for at least one user equipment (UE) in a transmission to one or more UEs, wherein the modulo base is selected based on one or more parameters; transmitting a signal for at least one UE of the one or more UEs to identify the selected modulo base; a method for wireless communications by a user equipment (UE), comprising: receiving a transmission from a base station (BS) comprising one or more data streams for the UE; receiving a signal from the BS for an identification of a modulo base applied to at least one of the one or more data streams; selecting the modulo base, from a set of candidate modulo bases, for at least one of the one or more data streams based on the signal; and decoding the at least one data stream using the modulo base
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
May 19, 2022